MEMORANDUM OPINION
                                         No. 04-12-00028-CV

                                   Daniel ONATE and Connie Mar,
                                             Appellant

                                                   v.

                                       Maria De Jesus ONATE,
                                              Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 348089
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 4, 2012

JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(1).      We order all costs assessed against appellants.       See TEX. R. APP. P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                        PER CURIAM